By the Court.*—Loew, J. [After stating the above facts.]
—In rejecting the evidence offered by the defendant, the court below erred.
By the laws of this State the carrying on or conducting of a business for the sale of lottery tickets is unlawful, and every, contract made for the purpose of aiding, assisting, or furthering the same is void.
If; therefore, it was understood between the parties, at the time of making the agreement for the lease, that the store in ."question should be used and occupied by the defendant as a lottery office; and that, as would seem from the latter’s *468testimony, the plaintiff subsequently fitted the same up, with the view that it should be so used and occupied, then the lease was void, and the plaintiff cannot recover under it (Updike v. Campbell, 4 E. D. Smith, 570).
A party will not be permitted to come into a court of justice, and invoke its aid for the purpose of enforcing a contract or agreement made and entered into by him, in regard to a transaction expressly prohibited by law.
It is true the plaintiff denied that he altered or fitted up the premises for the object indicated ; but that was a question of fact for the jury to determine.
The judgment should be reversed.
Judgment reversed.

 Present, Daly, Ch. J., Robinson and Loew, JJ.